Citation Nr: 1212318	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to nonservice-connected disability pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to November 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

This case must be remanded so that VA can meet its duty to provide the Veteran with notice required by law.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO received the Veteran's claim of entitlement to nonservice-connected disability pension benefits in February 2008.  Following receipt of his claim, the first document of record sent to the Veteran was a letter dated in April 2008, notifying him that the claim had been denied.  In that letter, the RO informed the Veteran of what the evidence must show to substantiate eligibility to nonservice-connected disability pension benefits, and included an enclosure informing him of his procedural and appellate rights.  It did not inform the Veteran of what evidence VA is expected to provide, if any.  Following the Veteran's notice of disagreement, the RO sent him a letter informing him of options for possible resolution of his appeal at the RO.  Neither the letter nor the enclosures provided notice consistent with the statutory and regulatory requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In May 2008, the RO sent a statement of the case to the Veteran.  That statement of the case included the text of various regulations, including a regulation defining VA's notice and assistance duties.  There are no separate notice letters and there was no readjudication of his claim other than the April 2008 statement of the case.  

The notice included in the April 2008 decision letter and the May 2008 statement of the case does not meet the requirements set out by law.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (holding that documents such as a notice of decision and statement of the case do not satisfy the notice requirements).  

In cases where there was no pre-initial adjudication notice, such timing error can be cured by certain actions on the part of VA.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Here, the only letter sent prior to the statement of the case was dated in April 2008, which notified the Veteran that the claim had been denied.  VA has not provided the Veteran with a fully compliant notice and subsequently readjudicated the claim.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with the notice required and give the Veteran a meaningful opportunity to respond.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  After the above action is completed, and any other development as may be indicated by any response received as a consequence of the action taken, the claim on appeal must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


